Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/24/2022, along with amended independent claims 1, 13, 14 have been fully considered but they are not persuasive. 

	In re amended claims of 2/14/2022, associated with arguments on pages additionally recite, 

determining whether (automatically), the data object template includes one or more Un-populated (or New areas or Empty location for, data items), can be populated (such as: New, therefore empty and/or extended)

automatically populating the Template, being related to or associated with the Display of, templates with loaded data or without (loaded data, such as creation of a template and/or modification of templates, allowing for storage of data items in the created, modified, templates)

As understood in view of applicant’s specification, appear relates to disclosure of Fig. 5 steps 5.2-

	Appears related to an operation of populating associated with Linked item data and/or to, retrieve, a Linked template and populating, the linked template based on a dependence, but the claim breath is broader than as disclosed.

The applied prior art, is deemed to additionally teach as claimed.
	SEE 0109, determine from a Template, to determine the Type (Organization), to Fill, accordingly, this operation appears is related to, “a predefined template memory may be accessed to determine the type of a particular organization and fill in the organizational chart, being, enabled for, auto-load and auto-population of, an organizational structure.
	The above operation is also related to, allowing users to add additional templates and representing new types of organizations and edit existing templates.
	
[0109] According to one embodiment, modules 331 are provided for: enabling the delivery of targeted messages and communications to specific users within an online complex organizational hierarchy; enabling an individual member of a social network to provide access to their profile within one or more organizational networks they belong to in exchange for a payment of money or other consideration; enabling visual representation of complex organizational structures through the use of zoom, "fly through", and other representations at a geographical (e.g., global, regional, local) and/or functional (e.g., departmental, reporting group) level; creating a representation of a corporate organization on-line; enabling individuals to upload their personally identifiable information including voice recordings, video images, documents, and other messages; enabling searching of a repository of organizational profiles, with controlled access for the search bots to specified content only; enabling individuals to store and manage their career development, mentoring, and expertise information; implementing a recommendation engine for matching mentoring opportunities, the recommendation engine may use the information that is associated with a given participant and further provided by the participant to intelligently determine candidates within and external to a given organization for mentoring and other collaboration activities; enabling dynamic integration with multiple directories and services, for example, a law firm and/or lawyer participants may manage their relationships and listings with external directors such as a State Bar, lawyer directories, social media sites, job posting sites, media coverage, and so forth; managing the corporate--individual information management flow, for example, by using the collaboration functionality provided according to one embodiment, a participant (such as a CEO) may send important communication to some or all of the employees, and a participant may require that all individuals receiving the communication read the entire communication or parts thereof (e.g., attached documents) as desired; permitting individuals to include more or less information within one or more profiles depending on the organization and/or individual requesting access to their profile information; enabling the automated updating of social networks and devices connected to the network to flag changes in an organizational hierarchy; providing analysis and reporting of changes in organizational structures and relationships, the changes may be reviewed in several ways including visual effects, speech output, using analytics, etc.; enabling a collection of users to establish a "truth" system for the accuracy of online information supplied to an organizational structure and permitting automated editing of the system on a fully automated basis, with weighting by votes or other user defined measures, the users may also vote, provide feedback, and/or make suggestions (anonymously in some cases) on certain corporate decisions, direction, strategic initiatives, etc.; enabling auto-load and auto-population of an organizational structure based on API calls to other social networks and/or user upload of user profile information from a directory system or service (e.g., MS Exchange, Lotus Notes..., a csv file etc.), a predefined template memory may be accessed to determine the type of a particular organization and fill in the organizational chart accordingly; allowing users to add additional templates and representing new types of organizations and edit existing templates; and, differentiating between closed system (modification by authorized members only) and open system (modification permitted by any user), for example, users may edit their own profiles but not the profiles of other participants.


	Additionally, it also appears the amended claims read in accord with, Figs. 25-28, upon a EOC (Template), appears is empty (2502 or is newly created and/or updated), the system automatically based upon, having a template (2503 w/empty locations/fields), to fill (Populating see step, 2504), with additional items, to generate an EO chart and present to a display (2505), is based on receiving information from a data source (such as: based on Fig. 28, directed to wireless source access, w/WiFi), associated with the organization step 2505.
	To provide more clarity see Fig. 26, a Template, could be or have Empty (or Not Filled), areas, the empty templates, are upon creation and/or modifications (adding nodes), appears related to Fig. 25, EOC charts, are filled in, based on predefined template structures are filled with information and/or additional information based on sources (Figs. 22-), of data related to templates from a template store (2503), to populate a template with additional items, from sources with related template items (see 2500), these templates are, display elements being the basis for any rendering the template with data elements loaded. 

		In addition to the above analysis, it also appears at 0089, the system appears to, find links to other entities, through analysis of (pages or from social media), an extractor 1810, examines relationships (or links), to additionally fill in the organizational structure, by identifying, accessing, extracting information from sources of information (1710, 1710a, 1710b, 332).
	Therefore, it appears as amended the applies prior art, teaches as amended in relation to all other recited elements. 
SEE Fig. 22, 0085 to 0091. 

Also see updating an initial chart 1100, to chart 1200 or to later versions (see history), or updating, a displayable, chart.
[0130] In the above method, the information may include the type of organization. The method may further include inviting one or more entities to join the organization. The method may further include updating the electronic organizational chart 1100 with information relating to the one or more entities to generate an updated electronic organizational chart 1200. And, the method may further include sequentially presenting the electronic organizational chart 1100 and the updated electronic organizational chart 1200 on the display 340. 

	The examiner offers an interview to discuss in detail as amended, presently the claims appear to broad to overcome the applied prior art but, it appears there is subject matter related to as claimed, in view of applicant’s specification, appear relates to disclosure of Fig. 5 steps 5.2-, a more detailed claim appears would overcome the applied as understood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 9-14 are rejected under 35 U.S.C. 103 as
being unpatentable over Apps et al. (US 2015/0135043) in view of Wolf (US 2004/0143477).
Regarding claim 1, Apps discloses a method, performed by
one or more processors, of interacting with data in a data
repository, the method comprising:

Step 1 (User Input)
O 	receiving, in a data catalogue environment, a search
request relating (0043, 0096, 0098, 0109, 0120), to a data
object

O	a data repository storing a plurality of data objects,
wherein the data objects in a data repository are
associated with data object types

Structure (w/Store, Apps such as: Figs. 1-4 and 17-)

Step 2
O	determining a data object type associated with the data
object by reference to properties associated with the
data object and a data ontology

SEE Ontology relates to a divide, in existing things into an order, as understood by the examiner.
Apps teaches: 0060, chart being a decision tree type, in
Figs. 11-, 21-27, and/or hierarchies etc., or forms of
ontologies.

Step 3
O	determining a data loading an object template in
dependence on the determined data object type wherein:
the data object template comprises a plurality of display
elements for a GUI Use Interface

Step 4
"automatically populating one or more display elements of the data object template with data items associated with the data object from the data repository in dependence on the search request (see Figs. 1-, Hardware, User Input 108, with search engine, viewer etc...), to create a data object view graphical user interface

STEP 5,
O	determining whether the data object template includes one or more unpopulated (Fig. 26), display elements that can be populated with one or more additional data items

SEE in Fig. 26, Template having, Nodes with identified place holders, but initially are, Not Filled (empty), being, Nodes, being, linked nodes (Nodes, Top, Chief 1, 2, all Not Filled (Empty).

Note below, Templates (Fig. 26) are filled accordingly, based on types such as Organization Types or Types of organizations (Charts).

Note as described in 0109, teaches as described above.
enabling auto-load and auto-population of an organizational
structure based on API calls to other social networks and/or
user upload of user profile information from a directory system or service (e.g., MS Exchange, Lotus Notes, an ..., a csv file etc.), a predefined (EMPTY or NOT FILLED) template  memory, may be accessed to determine the type of a particular organization and fill in the organizational chart accordingly; allowing users to add additional templates and representing new types of organizations and edit existing templates; and, differentiating between closed system (modification by authorized members only) and open system (modification permitted by any user), for example, users may
edit their own profiles but not the profiles of other
participants...”

SEE 0010, 0048, Templates corresponding to creating
organizational charts for specific organizations they are
members of...

[0048] The application 108 supports user interaction through at least three primary means, with GUIs 380 designed to support these usage requirements. First, a viewer interface 112 permits a user of the application 108 to be authenticated and thereby view the information available to them about the organizations of which they are members. Second, a publisher interface 110 enables a user of the application 108 to create and manipulate artifacts and structures maintained within the application 108.

These would include for example, creating templates for
organizational structures that may be uploaded to the application 108 for their own use or for the use of others, as
well as creating organizational charts for specific
organizations they are members of, or providing other content
relevant or useful to other users of the application 108. Third, an administrator interface 114 enables a user with appropriate authorization to assume responsibility for the application 108 from the point of view of administering user access permissions, membership, data access rights, security and other features of the operation of the application 108 while also serving to curate content, including editing, removing or adding it. Illustrative examples of the features and functionality that may be supported by all or any of these interfaces are set out in FIGS. 5 through 10 and are described below.

Note after, creating a template (Fig. 5, 6), with roles (Figs. 7, 8, 9 and 10- ) and displaying, allows for user inputs.

SEE 0109, includes, enabling auto-load and auto-population of an organizational structure based on API calls to other social networks and/or user upload of user profile information from a directory system or service
“…permitting automated editing of the system on a fully
automated basis, with weighting by votes or other user defined
measures, the users may also vote, provide feedback, and/or make suggestions (anonymously in some cases) on certain corporate decisions, direction, strategic initiatives, etc.; enabling auto-load and auto-population of an organizational structure based on API calls to other social networks and/or user upload of user profile information from a directory system or service (e.g., MS Exchange, Lotus Notes, an …, a csv file etc.), a predefined template memory may be accessed to determine the type of a particular organization and fill in the organizational Chart accordingly, allowing users to add additional templates and representing new types of organizations and edit existing templates; and, differentiating between closed system (modification by authorized members only) and open system (modification permitted by any user), for example, users may edit their own profiles but not the profiles of other participants...”

o	in response to determining that the loaded data
object template can be populated with one or more
additional data items: automatically retrieving
the one or more additional data items from the
data repository based on the one or more join
definitions in the loaded data object template
SEE Figs. 25, 24, 26, 27

Also see automated search in Fig. 34 and Fig. 35, to either Find (or search), or Upload an organization.

O	and automatically populating one or more other
display elements of the loaded data object
template (see Fig. 35), with the retrieved
additional data items (SEE 0074, 0076, 0089,
0092-), to update the data object view graphical
user interface (to Users and/or participants)
SEE 0109, from Calls

O	and displaying the data object view graphical
user interface of the data object, wherein the
data object view graphical user interface
comprises one or more selectable links to linked
data objects as defined by the data object template

SEE selectable links (0092, Fig. 15) and (0081, click n drill
0099)

Apps is deemed to perform the operation of joining, but,
fails to particularly teach as claimed,
O 	to populate data items (to Temples), from a data
repository based on the one or more join definitions

Wolff already known of record, is deemed to teach and
render obvious as claimed, in view of,
“Queries may be constructed using keyword searches or
specific joins and other Boolean logic queries based on a
template database schema.” Or, JOIN DEFINITIONS
[0134] Queries may be constructed using keyword searches or specific joins and other Boolean logic queries based on a template database schema. A schema query, for example, could be much more specific than a keyword search and could, e.g. find all bills of materials where water proofing was used. After step 65 is complete, the relevant data is available for use in the project and stored for quick retrieval.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to, modify Apps in view of the teachings of Wolf, as claimed, rendering obvious to perform, “populating data Temples based on the one or more join definitions”, in view of the teaching, “Queries may be
constructed using keyword searches or specific joins and other
Boolean logic queries based on a template database schema”, as
taught by Wolf, enhancing query operations, by allowing to
perform Joins, such as: to, “.find all bills of materials where water proofing was _used., as taught by Wolf (@0134).

Regarding claim 3, the combination as applied is deemed to
render obvious the additional limitations as recited, including receiving a user input selecting a link from the one or more selectable links determining a data object type of the linked data object determining if linked data object items associated with the selected link is a compatible data object type with the current data object view graphical user interface and in the event of a positive determination, repopulating the data object template with data in dependence on the linked data object.
Wolff, as applied, further teaches and is deemed to render
obvious, receiving a user input selecting a link from the one or more selectable links (0127), determining an object type of the linked item data, determining (see 0118, based on Templates of Software Vendor Info…, if linked data object associated with the selected link are a compatible (see 0314, 0118, 0017, 0068) object type
(see 0080-0084, “first pass 31 to linked predecessor
activities 30%), with the current object view and in the event of a positive determination, (populating) or repopulating
(filling, in an existing, template data), the object template with data in dependence on the linked item and displaying the linked data object view GUI

SEE Feedback can be, a user input (0127, 0237, 0239, 0241),
[0314] A linkage and adaptive feedback layer, which contains rules and dependencies among the activities and templates and modules, and maps feedback (as appropriate in particular
embodiments using a feedback editor provided in the user
interface) to assure that information is delivered to the
right activity and templates. Risk management security and
authorization may also be performed at the linkage and
adaptive feedback layer. This particular layer may handle
communication among the various activities to assure that
information is updated to the appropriate places.

And 0118
Also see Apps also appears to place items in templates,
when compatible (0076, 0089).
Therefore, it would have been obvious to utilize the
additional teachings of Wolf, based on as claimed, to populate
upon the determination of compatible to assure that information is delivered to the right activity and templates and/or to assure that information is updated to the appropriate places.

Regarding claim 4 the combination as applied is deemed to
render obvious the additional limitations as recited, in view of Wolff as applied (to the claims above), is further deemed to teach and render obvious as claimed, further comprising: in the event of a negative determination: retrieving a further object template in dependence on the object type of the linked data object

Note, …to assure that information is delivered to the right
activity and templates.”, populating (see Fig. 10), the further object template in dependence on the linked item (in Fig. 9), to generate a linked object view (FOR A PROJECT, with respect to Fig. 9), and displaying the linked object view (Fig. 9, For Sports Watch to Fig. 10, an activity content builder), within the data catalogue environment (in Fig. 9).

SEE in 0314,
“…dependencies among the activities and templates and modules, and maps feedback (as appropriate in particular embodiments using a feedback editor provided in the user interface) to assure that information is delivered to the right activity and templates.”

Regarding claim 5 of claim 4, the combination as applied is
deemed to render obvious the additional limitations as recited, wherein determining the object type comprises: determining one or more properties of the object.
SEE Wolf as applied, Fig. 4, step 40-, and Dependencies
0073, 0085, 112, 0196, 0264, 0287, 0296, 0314 and Table 1 & 2,
Concept Template, w/“Sports Watch 1000%, with properties and
items.
SEE Apps (0050, 0051, 0060 & 0064-, 0072- ), tree charts
with properties and object types.

Regarding claim 6 the combination as applied is deemed to
render obvious the additional limitations as recited, wherein
the one or more properties of the data object comprises: a data format, a data use history, a column and/or row title, and/or metadata associated with the one or more data objects
SEE Wolf as applied Figs. 4-6, 0061, 0062, 0064, 0289,
0118, Fig. 3, 0062, Fig. 2 etc...
Also see Apps history or metadata (0075) and format (0045,
0050 and 0057)

Regarding claim 7 the combination as applied is deemed to
render obvious the additional limitations as recited, including, wherein a determining of object template in dependence on the determined object type is stored in the system, including in the event of a negative determination loading a default data object template.
See Wolf as applied, Fig. 2, Template w/dependency lists
in, row w/IDs in field, 21i) on the determined object type
comprises: determining if an object template for the determined object type is stored in the system (see Fig. 5, step 5la), and in the event of a negative determination (see No, to step 5ic, Default project Type or), loading (see at Yes, to Steps 5lic to 52c), a default object template (see “select from list”)
SEE 52c, selecting from a List (of defaults) and make
modifications as desired (step 52c). Note at step 52c, “a list
of default templates”, are tailored for the different types of
projects, wherein, different default sets of templates may be
suitable for small manufacturing projects, large manufacturing
projects, retail products, software projects, etc...

Note based on templates, gathered data and additionally
gathered data, is attached to the corresponding templates.

Regarding claim 9 the combination as applied is deemed to
render obvious the additional limitations as recited, wherein
the one or more joins (Wolf), between datasets in the data
repository are inferred from properties of the datasets
SEE 0134, Joins .. to, find, bills & w/“water proofing used” or based on properties (“Bills”, w/Water Proofing was used”).
Therefore, Joining Bills (locating), “Bills w/waterproofing”, criteria. SEE Wolf 0134

Regarding claim 10 of claim 9, the combination as applied
is deemed to render obvious the additional limitations as
recited wherein the data repository comprises a plurality of
tables.
SEE Wolf as applied, at 0132 query to retrieve data to
place into Tables.
“,.step 65, maps and queries may be built to retrieve the data
and place it into tables that may be searched when relevant
activities are performed...”

Therefore, it is obvious to store to tables, as taught by
Wolf as a structured data, allowing for storage and later search accessible.

Regarding claim 11 of claim 9, the combination as applied
is deemed to render obvious the additional limitations as
recited, further comprising constructing a virtual table (in
memory), from the plurality of tables in dependence on the
search request and the determined object type, based on the
combination as applied.
SEE Wolf at 0132, as applied.

Regarding claim 12 of claim 11, the combination as applied
is deemed to render obvious the additional limitations as
claimed wherein the search request comprises one or more filters
SEE Wolf as applied (w/Join operations), Filters are of
Templates and query (or search) 0118, 0123, 0126, 0131, 0132,
0133, 0135, 0136, 0359

Regarding claims 13-14 (system and medium claims), are
deemed analyzed and discussed with respect to the method claims, supported by a system and software on a medium, above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,424,333, Bisignani et al. (9/2014), teaches auto updating, based on user selection

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
5/10/2022